DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, has been considered by the examiner.

Response to Amendment
The examiner acknowledges the amended claims filed on March 8, 2022.  Claims 27-29 have been canceled.

Allowable Subject Matter
Claims 1-26 and 30-39 are allowed.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
Regarding claims 1, 19, 31, 32, 34, 36 and 38, the main reason for indication of allowable subject matter is because although in the prior art of record, Egawa (US 2011/0228152 A1) discloses an image pickup device (Fig. 24) comprising: a plurality of pixels (11) each configured to output an analog signal based on electric charges produced in a photoelectric conversion unit (PD) (¶ 0046, 0058); and a control unit 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
March 11, 2022